DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot in view of new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 1
Claim 1
A device comprising:
A device comprising:
a first semiconductor substrate which includes a photoelectric conversion element; 
a first semiconductor substrate which includes a photoelectric conversion element and a first transistor; 
a second semiconductor substrate which includes a transistor; and 
a second semiconductor substrate which includes a second transistor; 
a wiring structure which is arranged between the first semiconductor substrate and the second semiconductor substrate, 
a first wiring structure arranged between the first semiconductor substrate and the second semiconductor substrate; and a second wiring structure arranged between the first wiring structure and the second semiconductor substrate,
wherein the first semiconductor substrate is provided with an opening, 
wherein the first semiconductor substrate is provided with an opening,
wherein the second semiconductor substrate includes semiconductor regions and an insulating member, 
wherein the second semiconductor substrate includes semiconductor regions, and an insulating member of a LOCOS structure or a STI structure is arranged on the second semiconductor substrate so that the insulating member is provided between the semiconductor regions, 
wherein the semiconductor regions include a first semiconductor region and a second semiconductor region separated from the first semiconductor region by the insulating member, and 
wherein the second semiconductor substrate includes semiconductor regions, and an insulating member of a LOCOS structure or a STI structure is arranged on the second semiconductor substrate so that the insulating member is provided between the semiconductor regions (it is apparent that in order to be arranged between semiconductor regions there must be at least a first region and a second region), 
wherein the opening and at least one of the insulating member and one of the first and the second semiconductor regions, or a poly silicon portion arranged between the wiring structure and the second semiconductor substrate overlap each other.
wherein the insulating member and the semiconductor regions overlap the opening.


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,304,899.
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 4
Claim 25
The device according to claim 1,
The device according to claim 1,
wherein a pad connected to an external terminal is exposed through the opening.
a pad, wherein the opening overlap the pad, 


In view of the foregoing, claim 4 is anticipated by (and therefore not patentably distinct from) corresponding claim 25 of United States Patent No. 10,304,899.
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 5
Claim 25
The device according to claim 4,
The device according to claim 1,
wherein the pad contains aluminum.
a main component of the pad is aluminum


In view of the foregoing, claim 5 is anticipated by (and therefore not patentably distinct from) corresponding claim 25 of United States Patent No. 10,304,899.
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 6
Claim 2
The device according to claim 1,
The device according to claim 1,
wherein the second semiconductor substrate includes at least one of a diode which overlaps the opening and the transistor which overlaps the opening.
wherein the second semiconductor substrate includes at least one of a diode and a transistor which overlaps the opening.


In view of the foregoing, claim 6 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,304,899.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 7
Claim 3
The device according to claim 1,
The device according to claim 1,
wherein a protection film is provided over the opening.
wherein a protection film is provided over the opening.


In view of the foregoing, claim 7 is anticipated by (and therefore not patentably distinct from) corresponding claim 3 of United States Patent No. 10,304,899.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 8
Claim 4
The device according to claim 1,
The device according to claim 1,
wherein the wiring structure includes a first wiring structure and a second wiring structure, the first wiring structure includes a first insulating film, the second wiring structure includes a second insulating film, and the first wiring structure and the second wiring structure are bonded to each other so that the first insulating film and the second insulating film contact with each other.
wherein the first wiring structure includes a first insulating film, the second wiring structure includes a second insulating film, the first wiring structure and the second wiring structure are bonded to each other so that the first insulating film and the second insulating film contact with each other.


In view of the foregoing, claim 8 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 10,304,899.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 13
Claim 1
The device according to claim 1,
 
wherein the insulating member contains one of a LOCOS structure and a STI structure.
an insulating member of a LOCOS structure or a STI structure


In view of the foregoing, claim 13 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,304,899.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 28 of U.S. Patent No. 10,304,899.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 10,304,899
Claim 14
Claim 28
A system comprising:the device according to claim1; anda processing unit configured to process a signal output from the device.
A system comprising: the device according to claim 1; and a processing unit configured to process a signal output from the device.


In view of the foregoing, claim 14 is anticipated by (and therefore not patentably distinct from) corresponding claim 28 of United States Patent No. 10,304,899.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,899 in view of Umebayashi et al. (United States Patent Application Publication 2010/0238331). 
However, claim 1 of U.S. Patent No. 10,304,899 fails to claim wherein the opening penetrates from a light incident surface of the first semiconductor substrate to an opposite surface of the first semiconductor substrate.
Umebayashi is a similar or analogous system to the claimed invention as evidenced Umebayashi teaches an imaging device wherein the motivation of providing an electrode pad for wire bonding and transmitting signals from a lower substrate would have prompted a predictable variation of claim 1 of U.S. Patent No. 10,304,899 by applying Umebayashi’s known principal of providing an opening which penetrates from a light incident surface of the first semiconductor substrate to an opposite surface of the first semiconductor substrate (figure 10 exhibits an opening 61 which penetrates from the top surface of the substrate 31 through to the back surface of substrate 31 as disclosed at paragraph 94).
In view of the motivations such as providing an electrode pad for wire bonding and transmitting signals from a lower substrate one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 10,304,899.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
In view of the foregoing, claim 3 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,304,899 in view of Umebayashi et al. (United States Patent Application Publication 2010/0238331).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 15 and 19-27 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Umebayashi et al. (United States Patent Application Publication 2010/0238331), hereinafter referenced as Umebayashi.
Regarding claim 15, Umebayashi discloses a device comprising: a first semiconductor substrate which includes a photoelectric conversion element (figure 16 exhibits a first substrate 31 which includes a photodiode PD as disclosed at paragraph 82); a second semiconductor substrate which includes a transistor (figure 16 exhibits a second substrate 45 which includes a transistor Tr6 as disclosed at paragraph 87); a first wiring structure arranged between the first semiconductor substrate and the second semiconductor substrate (figure 16 exhibits wiring structure 41 as disclosed at paragraph 86); and a second wiring structure arranged between the first wiring structure and the second semiconductor substrate (figure 16 exhibits wiring structure 55 as disclosed at paragraph 91); wherein the first semiconductor substrate is provided with an opening (figure 16 exhibits an opening 62 as disclosed at paragraph 94), wherein the first wiring structure includes a first conductor portion and a first insulator portion lined up next to the first conductor portion (figure 16 as annotated below shows a first conductor portion lined up and surrounded by insulator portion 39 as disclosed at paragraph 85), wherein the second wiring structure includes a second conductor portion and a second insulator portion lined up next to the second conductor portion (figure 16 as annotated below shows a second conductor portion lined up and surrounded by insulator portion 49 as disclosed at paragraph 85), wherein in a bonding interface between the first wiring structure and the second wiring structure, the first conductor portion and the second conductor portion are bonded (figure 16 exhibits wherein the first and second wiring structures and the first and second conductor portions are bonded as disclosed at paragraph 119), and the first insulator portion and the second insulator portion are bonded (figure 16 exhibits wherein the first and second wiring structures and the first and second conductor portions are bonded as disclosed at paragraph 119), and wherein the opening overlaps the first conductor portion and the second conductor portion (figure 16 as annotated below shows that the opening 62 overlaps the first and second conductor portions).

    PNG
    media_image1.png
    430
    631
    media_image1.png
    Greyscale

Regarding claim 19, Umebayashi discloses everything claimed as applied above (see claim 15), in addition, Umebayashi discloses wherein a protection film is provided over the opening (figure 16 exhibits insulating layer 63 formed over the opening as disclosed at paragraph 94).
Regarding claim 20, Umebayashi discloses everything claimed as applied above (see claim 15), in addition, Umebayashi discloses wherein the first wiring structure includes a first wiring layer and a second wiring layer arranged between the first wiring layer and the second wiring structure (figure 16 exhibits a first wiring layer and a second wiring layer 40 as disclosed at paragraph 86 “a multi-wiring layer 41 is formed by the formation of three metal wiring layers 40”), wherein the second wiring structure includes a third wiring layer (figure 16 exhibits wherein the second wiring structure includes a third wiring layer 53), wherein the opening is arranged above a part of the first wiring layer (figure 16 exhibits wherein opening 62 is arranged above a part of the first wiring layer 43), and wherein the part of the first wiring layer is electrically connected to the third wiring layer via the second wiring layer (figure 16 exhibits wherein the first wiring layer 43 is connected to the second wiring layer 53 via the third wiring layer 43).


    PNG
    media_image2.png
    430
    631
    media_image2.png
    Greyscale


Regarding claim 21, Umebayashi discloses everything claimed as applied above (see claim 15), in addition, Umebayashi discloses wherein the first wiring layer includes a first wiring, the second wiring layer includes a second wiring electrically connected to the first wiring, and the third wiring layer includes a third wiring electrically connected to the second wiring and the second semiconductor substrate (figure 16 as annotated below shows first, second and third wirings, it is apparent that the second wiring is used to transfer the electric charge at the first wiring of the pixel to the second wiring which connects to the logic circuit of the second substrate).

    PNG
    media_image3.png
    430
    631
    media_image3.png
    Greyscale

Regarding claim 22, Umebayashi discloses everything claimed as applied above (see claim 21), in addition, Umebayashi discloses wherein the second wiring is arranged between the first wiring layer and the third wiring (figure 16 as annotated for the rejection of claim 21 exhibits wherein the second wiring of the second wiring layer is between the first wiring layer and the third wiring).
Regarding claim 23, Umebayashi discloses everything claimed as applied above (see claim 21), in addition, Umebayashi discloses wherein the part of the first wiring layer is electrically connected to the second wiring through a plurality of vias (paragraph 85 teaches that a plurality of vias 44 connect the first wiring layer to the second wiring layer).
Regarding claim 24, Umebayashi discloses everything claimed as applied above (see claim 21), in addition, Umebayashi discloses wherein the transistor is connected to the photoelectric conversion element, and included in a signal processing circuit at least partially arranged on the second semiconductor substrate (paragraph 87 teaches that Tr6 is part of a signal processing circuit, therefore it is apparent that the transistor is connected to the photoelectric conversion element in order to process the signal from said photoelectric conversion element).
Regarding claim 25, Umebayashi discloses everything claimed as applied above (see claim 21), in addition, Umebayashi discloses wherein the second wiring and the third wiring are bonded to each other (figure 16 as annotated above for claim 21 shows that the second and third wirings are bonded to each other as disclosed at paragraph 119).
Regarding claim 26, Umebayashi discloses everything claimed as applied above (see claim 21), in addition, Umebayashi discloses wherein the second wiring and the third wiring contain copper (paragraphs 86 and 91 teach that the wiring layers contain copper).
Regarding claim 27, Umebayashi discloses a system comprising: the device according to claim 15 (see claim 15 above); and a processing unit configured to process a signal output from the device (figure 29 exhibits a signal processing circuit 146 connected to the solid-state imaging device 142 as disclosed at paragraph 142).
Allowable Subject Matter
Claims 2, 9-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the claim limitations are not an obvious variant of claim 1 of claim 1 of U.S. Patent No. 10,304,899 and therefore the nonstatutory obviousness-type double patenting rejection would be overcome.
Claim 9 is objected to because the claim limitations are not an obvious variant of claim 1 of claim 4 of U.S. Patent No. 10,304,899 and therefore the nonstatutory obviousness-type double patenting rejection would be overcome.
Claims 10-12 are objected to due to their dependence on claim 9.
Claim 16 is objected to because the prior art of record fails to teach or suggest wherein the first conductor portion is connected to the first wiring structure via a plurality of vias, and wherein the opening overlaps at least one of the plurality of vias, in combination with the elements of claim 15 from which it is dependent.  The closest prior art of record, Umebayashi discloses the use of vias to connect different layers, however, Umebayashi fails to teach or suggest “wherein the first conductor portion is connected to the first wiring structure via a plurality of vias, and wherein the opening overlaps at least one of the plurality of vias” as currently claimed.
Claim 17 is objected to because the prior art of record fails to teach or suggest wherein the second conductor portion is connected to the second wiring structure via a plurality of vias; and wherein the opening overlaps at least one of the plurality of vias, in combination with the elements of claim 15 from which it is dependent.  The closest prior art of record, Umebayashi discloses the use of vias to connect different layers, however, Umebayashi fails to teach or suggest “wherein the second conductor portion is connected to the second wiring structure via a plurality of vias; and wherein the opening overlaps at least one of the plurality of vias” as currently claimed.
Claim 18 is objected to because the prior art of record fails to teach or suggest wherein the second semiconductor substrate includes at least one of a diode which overlaps the opening and the transistor which overlaps the opening, in combination with the elements of claim 15 from which it is dependent.  The closest prior art of record, Umebayashi discloses the device of claim 15, however, Umebayashi fails to teach or suggest “wherein the second semiconductor substrate includes at least one of a diode which overlaps the opening and the transistor which overlaps the opening” as currently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696